Citation Nr: 1542132	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  14-05 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial compensable disability rating for surgical scar associated with total abdominal hysterectomy.

2. Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability.

3. Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.

4. Entitlement to service connection for a left leg disability, other than a left knee disability.

5. Entitlement to service connection for a right leg disability, other than a right knee disability.

6. Entitlement to a disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

7. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Bryan J. Held


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1976, and from February 1977 to February 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 1991 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, and from a March 2012 rating decision by the RO in Memphis, Tennessee.

The Board is aware that the Memphis RO has characterized the Veteran's left and right knee claims as being on appeal from the March 2012 rating decision, and as being whether new and material evidence had been received to reopen previously denied claims of entitlement to service connection for residuals of a left and right knee condition.  However, the Board finds a January 1992 statement submitted by the Veteran following the November 1991 rating decision denying the original claims of entitlement to service connection for left and right knee disabilities constitutes a timely notice of disagreement.  Accordingly, the November 1991 rating decision did not become final, and the left and right knee claims are on appeal from that rating decision.

In the January 1992 statement, the Veteran stated she also disagreed with the Newark RO's decisions regarding migraine headaches, scar of the left breast, service connection for a naval scar, and residuals of an experimental laparoscopy, including a nervous condition.  However, the November 1991 rating decision stated that no action was being taken on those issues at that time.  In an April 1992 rating decision, the Newark RO adjudicated those claims; no notice of disagreement was received by VA within a year of the issuance of the April 1992 rating decision.  Accordingly, those decisions were not appealed by the Veteran.

In the March 2012 rating decision, the Memphis RO also denied entitlement to a disability rating in excess of 50 percent for total abdominal hysterectomy with removal of both ovaries (previously rated under pelvic inflammatory disease), and entitlement to a compensable disability rating for scar of the abdomen, residuals of laparoscopy.  In the April 2012 notice of disagreement, the Veteran's representative expressed the Veteran's disagreement only with the initial disability rating assigned for the Veteran's surgical scar associated with a total hysterectomy, as well as the denial of an increased disability rating for posttraumatic stress disorder (PTSD), the denials of service connection for a bilateral knee disability and for a bilateral leg disability, and entitlement to a total disability rating based on individual unemployability (TDIU).  Accordingly, the Veteran did not appeal the disability ratings for a total abdominal hysterectomy with removal of both ovaries or for a scar of the abdomen, residuals of laparoscopy, and therefore those issues are not currently before the Board.

The Virtual VA paperless claims processing system includes VA treatment records from the Memphis VA Medical Center (VAMC) dated March 2012 to December 2013; other documents are duplicative of the evidence of record.  The Veterans Benefits Management System (VBMS) does not include any relevant documents.

The issue of entitlement to service connection for a hip disability has been raised by the record in the April 2012 notice of disagreement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See also April 2012 VA notification letter ("[Y]ou may be entitled to service connection for a right hip condition.").  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a left knee disability, a right knee disability, a left leg disability, and a right leg disability, entitlement to an increased disability rating for PTSD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's service-connected surgical scar associated with total abdominal hysterectomy was superficial, linear, measured 12 centimeters in length, was not painful, not unstable, and did not adversely affect any function. 

2. The Veteran's surgical scar associated with total abdominal hysterectomy does not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for surgical scar associated with total abdominal hysterectomy are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 7805 (2015).
2. Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required, because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. 473; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for surgical scar associated with total abdominal hysterectomy has already been granted, VA's VCAA notice obligations with respect to that issue are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  The Veteran's lay statements, service treatment records, service personnel records, and VA treatment records have been associated with the claims file.  The Veteran has not indicated that any private treatment reports relevant to her surgical scar associated with total abdominal hysterectomy currently exist.  Likewise, she has not reported any ongoing VA treatment for this disability or identified any sources of outstanding treatment for her scar.    

The Veteran was afforded a VA examination regarding her surgical scar associated with total abdominal hysterectomy in March 2012.  The VA examination report is thorough, and discusses the clinical findings and the Veteran's reported history and symptoms as necessary to rate the disability under the applicable rating criteria.  Based on the examination and the absence of evidence of worsening symptomatology since the March 2012 VA examination, the Board concludes the March 2012 examination report in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Thus, with respect to the Veteran's claim, there is no additional development that needs to be undertaken or evidence that needs to be obtained.

Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Scars are rated under 38 C.F.R. § 4.118, schedule of ratings for disorders of the skin, under Diagnostic Codes 7801-7805.

Diagnostic Code 7800 applies to scars of the head, face or neck, and as such, is not applicable to the Veteran's claim.  38 C.F.R. § 4.118, Diagnostic Code 7800.

Diagnostic Code 7801 provides the rating criteria for burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear.  A 10 percent evaluation is assigned for such scars encompassing an area or areas of at least 6 square inches (39 square centimeters (sq. cm.)) but less than 12 square inches (77 sq. cm.).  A 20 percent evaluation is assigned for such scars encompassing an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  A 30 percent evaluation is assigned for such scars encompassing an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.).  A 40 percent evaluation is assigned for such scars encompassing an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7801.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1).  

If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, a separate evaluation is to be assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity; a separate evaluation is to be assigned based on the total area of the qualifying scars that affect the anterior portion of the trunk; and a separate evaluation is to be assigned based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  The separate evaluations are then combined under 38 C.F.R. § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2).

Diagnostic Code 7802 provides the rating criteria for burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear.  A 10 percent evaluation is assigned for such scars encompassing an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (1).  If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, a separate evaluation is to be assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity; a separate evaluation is to be assigned based on the total area of the qualifying scars that affect the anterior portion of the trunk; and a separate evaluation is to be assigned based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  The separate evaluations are combined under 38 C.F.R. § 4.25.  Qualifying scars are scars that are nonlinear, superficial, and are not located on the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2).

Diagnostic Code 7804 pertains to unstable or painful scars.  A 10 percent evaluation is assigned for one or two scars that are unstable or painful.  A 20 percent evaluation is assigned for three or four scars that are unstable or painful.  A 30 percent evaluation is assigned for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).  If one or more scars are both unstable and painful, 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2).  Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note (3).

Diagnostic Code 7805 pertains to other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804.  Under Diagnostic Code 7805, any disabling effects not considered in a rating provided under Diagnostic Codes 7800-04 are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Analysis

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

In the March 2012 rating decision, the Memphis RO granted service connection for surgical scar associated with total abdominal hysterectomy with removal of both ovaries, rated as noncompensable, effective November 2, 1998, the date of the Veteran's surgery.  In the April 2012 notice of disagreement, the Veteran disagreed with the initial noncompensable rating assigned.

In an April 2000 Memphis VAMC women's health note, the Veteran reported she was concerned about her Pfannenstiel incision, and the fact she still had some numb sensation to it.  The physician reassured the Veteran the incision was healed, and that numbness could persist in the area of the incision.

Upon VA examination in March 2012, the VA examiner noted the Veteran has three scars on her anterior trunk, including the suprapubic scar from her total abdominal hysterectomy.  The VA examiner reported that none of the Veteran's scars are painful or unstable, and all are superficial and well-healed.  The examiner noted the Veteran's report that the scar from her total abdominal hysterectomy is sensitive if she wears tight clothing, but noted the scar was unremarkable upon examination.  The scar from the Veteran's total abdominal hysterectomy was found to be linear, measuring 12 centimeters in length.  The VA examiner reported that none of the Veteran's scars result in limitation of function or affect her ability to work.  

First, the Board finds that Diagnostic Code 7801 is not for application, as the evidence of record does not indicate that the Veteran's surgical scar associated with her total abdominal hysterectomy is deep or nonlinear.  See March 2012 VA examination report.  

Next, the Board finds that the Veteran does not meet the criteria for a compensable disability rating under Diagnostic Code 7802.  Although the Veteran's scar is superficial, it is linear.  Further, the scar measures 12 centimeters in length, and therefore does not meet the criteria for a compensable rating under Diagnostic Code 7802, as it does not encompass an area or areas of 144 square inches (929 sq. cm.) or greater.  See March 2012 VA examination report.  

The Board further finds that the Veteran does not meet the criteria for a compensable disability rating under Diagnostic Code 7804, as it pertains to unstable or painful scars, and the evidence of record does not indicate that the Veteran's surgical scar associated with her total abdominal hysterectomy is either painful or unstable.  In April 2000, the Veteran reported concern because she was still experiencing numbness around her scar, not pain.  The Veteran did report to the March 2012 VA examiner the scar is "sensitive" if she wears tight clothing, and the Board notes the Veteran is competent to report on what she feels, such as pain related to her suprapubic scar.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(a)(2).  However, the Board notes that the evidentiary record, including the Veteran's VA treatment records, does not indicate any other complaints by the Veteran regarding her surgical scar, to include any reports of pain or other symptoms.  Further, no pain or instability was noted upon examination in March 2012.  Accordingly, the Board affords the totality of the objective medical evidence of record more weight of probative value, and finds that the Veteran's surgical scar associated with her total abdominal hysterectomy is not painful or unstable.  Accordingly, she does not meet the criteria for a compensable disability rating under Diagnostic Code 7804.

As the Veteran does not meet the criteria for a compensable disability rating under Diagnostic Codes 7800, 7801, 7802, or 7804, her surgical scar is to be rated under Diagnostic Code 7805, and any disabling effects of the scar are to be evaluated under an appropriate diagnostic code.  However, the Board finds that the evidence of record does not indicate the Veteran experiences any disabling effects from her surgical scar associated with her total abdominal hysterectomy.  The evidence of record does not indicate any reports by the Veteran of disabling effects of her scar, except for occasional sensitivity, as discussed above.  Further, upon examination in March 2012, the VA examiner found no disabling effects due to the scar, and noted the scar does not result in any limitation of function, or impact the Veteran's ability to work.  Accordingly, there are no disabling effects of the Veteran's surgical scar associated with her total abdominal hysterectomy subject to evaluation under any other appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a compensable rating for surgical scar associated with total abdominal hysterectomy.

Extraschedular Consideration

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to her surgical scar associated with her total abdominal hysterectomy.  The Veteran's surgical scar is a superficial, linear scar which measures 12 centimeters in length on her anterior trunk, is not painful or unstable, and does not result in any limitation of function or impact her ability to work.  The ratings assigned contemplate these impairments.  

For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, service connection has also been granted for total abdominal hysterectomy with removal of both ovaries, migraine headaches, PTSD, scar of the left breast, and scar of the abdomen as a residual of a laparoscopy.  Neither the Veteran nor her representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial compensable disability rating for surgical scar associated with total abdominal hysterectomy is denied.


REMAND

Left and Right Knee Disabilities

On remand, the Veteran should be asked to identify all sources of treatment, both VA and private, for her claimed left and right knee and leg disabilities since her discharge from active duty.  When identify the sources of treatment, the Veteran should identified the dates of any relevant treatment.  
The Veteran's service treatment records indicate that in December 1973 she twisted her right knee; x-rays of the right knee were negative.  In January 1974, a probable tear of the medial meniscus was assessed, and a cast was placed on the Veteran's right leg.  See February 1974 arthrogram report.  In August 1975, the Veteran complained of right knee pain, and reported she tore a ligament in basic training.  The assessment was to rule out an internal knee derangement, and an orthopedics consultation and x-rays were ordered.  However, the Veteran's service treatment records do not contain any other records of further work up or treatment regarding her knees.

Upon VA examination in November 1982, the Veteran complained of severe left knee pain.  The VA examiner noted the Veteran's report that she had injured her knee, including torn ligaments, during her active duty service.  In April 1991, the Veteran filed a claim of service connection for her right knee, complaining of right knee pain, and noting her right knee injury during service.  Upon VA examination in October 1991, the Veteran complained of left knee pain.  The VA examiner noted the Veteran's claims file and service records were unavailable, but stated the Veteran reported sustaining a left knee injury during service, not a right knee injury.  The October 1991 VA examiner therefore examined only the Veteran's left knee, with an impression of a left medial ligament strain.  In her January 2008 claim, the Veteran stated she injured her left knee during active duty service, and that she also wanted to claim service connection for her right knee as secondary to her left knee.

The Veteran's VA treatment records include complaints of bilateral knee pain since her separation from active duty service.  Further, current diagnoses of bilateral osteoarthritis, bilateral patellar chondromalacia, and horizontal tears of the posterior horns of the medial menisci in both the left and right knees are of record.  See March 2012 VA examination report; November 2003 Memphis VAMC orthopedic surgery attending note; October 2001 Memphis VAMC orthopedic surgery consultation note; October 2001 left knee MRI report; October 2001 right knee MRI report.

VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  On remand, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of her left and right knee disabilities.

Further, as the Veteran contends that her current knee disabilities may have caused or aggravated one another, on remand, the AOJ should provide the Veteran with a new VCAA notice that includes the necessary information for secondary service connection claims.

Left and Right Leg Disabilities

The Veteran's service treatment records include a January 1974 treatment record in which the Veteran complained of pain in her right leg.  In December 1974, the Veteran complained of pain in her back, arms, and legs for seven months.  The physician noted the Veteran had been seen multiple times over the previous year with complaints including generalized pain over her whole body.  His impression was "? collagen vascular problem."  In a May 1976 treatment record, the Veteran complained of pain in her right hip and upper thigh, and reported what the physician termed a "vague history" of pains in her ankles over the past two years.  The physician's impression was bursitis in the Veteran's right hip, and possibly an early presentation of diffuse collagen syndrome.  In an August 1976 Report of Medical History, the Veteran complained of swollen or painful joints, and cramps in her legs.  

Upon a VA examination in November 1982, the Veteran complained of severe pain in her left calf, swelling in both toes, and burning under both her left and right feet.  She complained that the pain in the bottoms of her feet radiated up to her mid-thigh.  She also complained of pain in her lower extremities distal to the knee for about three years.  Upon her December 1982 VA psychological examination, the Veteran complained of pains all over her body, and pins and needles in her legs.  Upon VA examination in October 1991, the Veteran complained of left knee and leg pain.  

The Veteran's VA treatment records also include the Veteran's complaints of left and right leg symptoms, most notably pain, as well as numbness and tingling.  More recently, VA treatment records include an assessment of "chronic pain."  See September 2012 VA internal medicine inpatient note; see also November 2003 Memphis VAMC orthopedic surgery note; May 2002 Memphis VAMC podiatry note; December 1999 Memphis VAMC women's health note; February 1998 Memphis VAMC nursing note.

Again, VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  On remand, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any current left and right leg disabilities.

PTSD

The Veteran was last afforded a VA examination regarding the severity of her service-connected PTSD in March 2012.  The March 2012 VA examiner reported that testing was not conducted at that time, stating that the examination was only to give an opinion as to whether the Veteran's PTSD affects her ability to obtain or sustain employment.  However, the May 2011 claim clearly stated the Veteran sought an increased disability rating for her PTSD.
Further, the Veteran's VA treatment records indicate that in September 2012, she was hospitalized in the Memphis VAMC for complaints of depression and suicidal ideation, including a possible suicide attempt.  See, e.g., September 2012 psychiatry nursing inpatient note.  Where a veteran asserts that a disability has worsened since her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  On remand, the AOJ should afford the Veteran a new VA examination to determine the current severity and manifestations of her PTSD.

TDIU

The Veteran's claim for TDIU is inextricably intertwined with the remanded claims of service connection for a left and right knee disability, and for an increased disability rating for PTSD.  See, e.g., April 2012 notice of disagreement; May 2011 VA Form 21-8940 (Veteran states she is unable to work due to her knees).  Accordingly, the Board will defer decision on the matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a new VCAA notice, including notice regarding secondary service connection claims.

2. The AOJ should ask the Veteran to identify any private treatment related to her left knee, right knee, left leg, right leg, and/or PTSD.  The AOJ should undertake appropriate development to obtain any outstanding private treatment records.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and her representative of the status of her records, and give the Veteran the opportunity to obtain the records on her own.

3. The AOJ should ask the Veteran to identify any outstanding VA treatment records related to her left knee, right knee, left leg, right leg, and/or PTSD. All obtained records should be associated with the evidentiary record.

4. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of all current right and left knee disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all right and left knee disabilities which are currently manifested, or which have been manifested at any time since April 1991.

The examiner should specifically address the diagnoses in the Veteran's VA treatment records of bilateral osteoarthritis, bilateral patellar chondromalacia, and horizontal tears of the posterior horns of the medial menisci in both the left and right knees.

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current right and/or left knee disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's treatment during service for a probable tear of the medial meniscus of the right knee, and her continued complaints of right knee pain.

The examiner should also specifically address the Veteran's complaints of left and right knee pain since her separation from active duty service, as evidenced in her VA treatment records.  

c) For each left knee diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current left knee disability was caused by a disability of the Veteran's right knee?

d) For each left knee diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current left knee disability is aggravated by a disability of the Veteran's right knee?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

e) For each right knee diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current right knee disability was caused by a disability of the Veteran's left knee?

f) For each right knee diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current right knee disability is aggravated by a disability of the Veteran's left knee?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report her symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

5. After #2 and #3 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of any current right and left leg disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all right and left leg disabilities, other than knee disabilities, which are currently manifested, or which have been manifested at any time since May 2011.

The examiner should specifically address the notations throughout the Veteran's VA treatment records regarding her complaints of pain, numbness, and tingling in her legs.

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current right and/or left leg disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's complaints of leg pain as noted in her service treatment records, as well as the potential diagnoses of a collagen syndrome in service.  See May 1976 service treatment record; December 1974 service treatment record.

The examiner should also address the Veteran's complaints of leg symptoms, including pain, numbness, and tingling, since her separation from active duty service.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report her symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

6. After #2 and #3 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity and manifestations of her service-connected PTSD.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

After reviewing the record, interviewing the Veteran, and performing all necessary tests and studies, the examiner is asked to ascertain the severity and all current manifestations of the Veteran's service-connected PTSD.  The examiner should provide an opinion concerning the current degree of social and occupational impairment resulting from the service-connected PTSD.

For the purposes of the opinion being sought, the VA examiner should address the Veteran's September 2012 inpatient hospitalization at the Memphis VAMC for complaints of depression and suicidal ideation.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report her symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

7. After the above development has been completed, adjudicate the claims.  The AOJ should specifically consider the argument of the Veteran's representative that her service-connected PTSD and total abdominal hysterectomy should be considered as resulting from common etiology with regard to her claim for TDIU.  The AOJ should also specifically consider whether referral is warranted for consideration of the TDIU claim on an extraschedular basis.  If any benefit sought remains denied, provide the Veteran and her representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


